 1   Ryan J. Works, Esq. (NSBN 9224)
     Rory T. Kay, Esq. (NSBN 12416)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     rworks@mcdonaldcarano.com
 5   rkay@mcdonaldcarano.com

 6   Attorneys for Defendant
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                   FOR THE DISTRICT OF NEVADA
 9
     DAVID KING, individually and on behalf of
10   all others similarly situated,                          Case No. 2:20-CV-00231-RFB-NJK
11
                    Plaintiff,                               STIPULATION AND [PROPOSED]
12                                                           ORDER FOR EXTENSION OF TIME FOR
            vs.                                              DEFENDANT DIV HOLDINGS, LLC TO
13                                                           ANSWER OR OTHERWISE RESPOND
     DIV HOLDINGS, LLC, doing business as                    TO THE COMPLAINT
14   “Jardin Premium Cannabis Dispensary,”                   (FIRST REQUEST)
15
                    Defendant.
16

17          Plaintiff David King and Defendant DIV Holdings, LLC (“DIV”), by undersigned counsel,

18   hereby agree and stipulate that the deadline by which DIV must answer or otherwise respond to

19   the Complaint is extended to March 27, 2020. This extension is appropriate to allow DIV’s

20   recently retained counsel to review and analyze the Complaint and prepare an appropriate

21   response. This is the parties’ first request for an extension of time and is not

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         1
 1   intended to cause any undue delay or prejudice any party.

 2          DATED: February 26, 2020.

 3    THE O’MARA LAW FIRM, P.C.                       McDONALD CARANO LLP

 4
      By: /s/ David O’Mara                            By: /s/ Ryan J. Works
 5       David C. O’Mara, Esq. (NSBN 8599)               Ryan J. Works, Esq. (NSBN 9224)
         311 East Liberty Street                         Rory T. Kay, Esq. (NSBN 12416)
 6       Reno, Nevada 89501                              2300 West Sahara Avenue, Suite 1200
         david@omaralaw.net                              Las Vegas, Nevada 89102
 7                                                       rworks@mcdonaldcarano.com
         HEDIN HALL LLP                                  rkay@mcdonaldcarano.com
 8       Frank S. Hedin, Esq.
         1395 Brickell Avenue, Ste. 1140                  Attorneys for Defendant
 9       Miami, Florida 33131
         fhedin@hedinhall.com
10
         BURSOR & FISHER, P.A.
11       Philip L. Fraietta
         888 Seventh Avenue
12       New York, New York 10019
         pfaietta@bursor.com
13
         Attorneys for Plaintiff and the
14       Putative Class

15

16                                               ORDER

17                                               IT IS SO ORDERED.
18
                                                 ___________________________________
19                                               UNITED STATES MAGISTRATE JUDGE

20                                               DATED: ___________________________
                                                          February 27, 2020
21

22

23

24

25

26

27

28
                                                     2
